Exhibit 10.2




SETTLEMENT AGREEMENT AND GENERAL RELEASE




This Settlement Agreement and General Release (“Release”) is executed this 11th
day of October, 2007 between Dutchess Private Equities Fund, Ltd., a Cayman
Islands exempted company (“Dutchess”), and Eagle Broadband, Inc., a Texas
corporation (“Eagle”).




WHEREAS, Eagle is indebted to Dutchess pursuant to (i) that certain Amended
Debenture Agreement dated March 20, 2006 with an original Issuance Date of
February 10, 2006 (“February Debenture”), (ii) that certain Promissory Note
dated July 24, 2006 (“Note 1”), and (iii) that certain Promissory Note dated
February 2, 2007 (“Note 2”) (collectively, the “Obligations”); and




WHEREAS the parties have agreed to amicably settle and compromise all disputes
and differences they have or may have relating to the Obligations existing as of
this date, which are released herein.




NOW, THEREFORE, in exchange for (i) the payment by Eagle of four million three
hundred thousand dollars ($4,300,000) (the “Cash Payment”), (ii) the issuance by
Eagle of a convertible debenture, dated as of the date hereof, in the amount of
two million dollars ($2,000,000) (the “New Convertible Debenture”), and (iii)
the mutual promises and covenants contained herein, each Party hereby agrees as
follows:




1.

Each party acknowledges that (i) the Cash Payment is made in full and complete
satisfaction of the Note 2, and in partial satisfaction of Note 1, and (ii) the
New Convertible Debenture is issued in exchange for the portion of the
obligation under Note 1 and the February Debenture, not satisfied by the Cash
Payment.  Therefore, the New Convertible Debenture and the shares of common
stock issuable thereunder shall be deemed to have a holding period that
commenced as of the original Issuance Date(s) (as that term is defined in the
February Debenture and Note 1).




2.

Each party remises, releases, acquits, satisfies and forever discharges the
other party and its heirs, personal representatives, successors, assigns,
employees, agents and attorneys from all actions, suits, debts, sums of money,
accounts, damages, judgments, executions, claims and demands whatsoever arising
from and limited to the Obligations, and any claims that could have been raised
in law or in equity, which the releasing party ever had, now has, or may have,
or which any personal representatives, successors, assigns, employees, agents
and attorneys, for, or upon by reason of any matter, cause or thing whatsoever
strictly relating to the Obligations up to the date of this Release.




3.

Dutchess releases Eagle, Clearworks.net, Inc., and Clearworks Communications,
Inc. from the Amended and Restated Security Agreement dated February 2, 2007,
and also releases David Micek from the Amended and Restated Share Pledge
Agreement dated February 2, 2007.  Dutchess authorizes Eagle to file a UCC-3
financing statement amendment for the purpose of terminating the UCC-1 financing
statement on file with the Texas Secretary of State, File No. 06-0004918836.




4.

This Release shall be governed by, and interpreted, construed, and enforced in
accordance with the laws of the Commonwealth of Massachusetts without reference
to conflict of laws principles.




5.

That each person signing this Release has the authority to execute same on
behalf of the party for whom he or she is signing and to bind that party, and
all who might claim through it, to the terms of this Release.




6.

This Release may not be amended or modified except by a written instrument
signed by all of the parties hereto.








1







--------------------------------------------------------------------------------

7.

This Release is intended by the parties as a final expression of their agreement
and as a complete and exclusive statement of its terms.  This Release, including
the recitals set forth herein, constitutes the entire and only agreement and
understanding among the parties, and supersedes any and all prior discussions,
negotiations and/or agreements, whether oral or in writing, among the parties.

8.

This Release may be executed by facsimile and in any number of counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.




9.

If any provision of this Release is held to be invalid by a court of competent
jurisdiction, the remaining provisions will nevertheless remain in full force
and effect.




WHEREFORE, the parties state they have read this Release and fully understand
and accept its terms in their entirety and without reservation.





2







--------------------------------------------------------------------------------

SIGNATURES




 

 

 

EAGLE BROADBAND, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Morrow

 

 

 

 

Brian Morrow

 

 

 

 

Chief Operating Officer

 







 

 

 

DUTCHESS PRIVATE EQUITIES FUND, LTD.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Douglas Leighton

 

 

 

 

Douglas Leighton

 

 

 

 

Director

 












3





